PER CURIAM.
John Patrick McSheffrey petitions for a writ of mandamus, alleging that the district court has refused to file his 28 U.S.C. § 2241 (2000) petition. He seeks an order from this court directing the district court to file his petition. The district court’s docket reflects that the district court filed and dismissed the petition by order entered on August 29, 2003. While we grant McSheffrey’s motion for leave to proceed in forma pauperis, we deny his mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED